Responding to the motion for rehearing, we have re-examined the record. As related in the original opinion, the testimony of the State and of the defendant presented conflicting theories. If believed by the jury, the State's testimony is quite sufficient to support the verdict. If the jury had believed the evidence supporting the appellant's theory, the result of the trial might have been different. The issues of fact having been determined by the jury, guided by an appropriate charge, the verdict is binding alike upon the accused and the court. The discussion of the rulings of the court and the instructions given in the original opinion require no repetition or elaboration.
The motion is overruled.
Overruled.